DETAILED ACTION
Applicant's election without traverse of Claims 1-18 dated 2/2/21 is acknowledged.
Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (PG Pub. 2016/0166828) in view of Siever et al. (PG Pub. 2015/0258313).
Regarding Claim 1, Yu discloses a medical device kit, comprising:
a tunneling tool (see introducer tool 130) configured and arranged to form a tunnel through patient tissue for receiving an electrical stimulation lead (see par. 110), the tunneling tool comprising
a tunneling-tool body having an elongated shape with a proximal portion and a distal portion (see Fig. 26), the tunneling-tool body formed from a material configured and arranged to be manually bent prior to insertion into patient tissue to conform to an anatomical contour through which the tunnel is to extend (see par. 113),
a blunt tip disposed at the distal portion, the blunt tip configured and arranged to tunnel through patient tissue (see par. 116). 

Regarding Claim 2, Yu discloses wherein the blunt tip of the tunneling tool is not sufficient to pierce patient skin (see par. 115).
Regarding Claim 3, modified Yu discloses further comprising at least one suture attached to the tunneling-tool suture-receiving element (see Seaver, par. 33).
Regarding Claim 9, see rejection of similarly worded Claim 1 above. Yu further discloses an electrical stimulation lead (see paddle lead; par. 41) configured and arranged for insertion into a tunnel formed by the tunneling tool of the medical device kit (see par. 110), the electrical stimulation lead comprising a lead body having a proximal portion and a distal portion (see Fig. 2), a plurality of electrodes (see electrodes 16) disposed along the distal portion of the lead body, and a lead suture-receiving element coupled, or coupleable, to the lead body (see par. 11), the lead suture-receiving element configured and arranged to receive a suture extending through the tunnel formed by the tunneling tool and being pulled through the tunnel using the suture (see par. 47-50).
Regarding Claim 10, Yu discloses wherein the tunneling-tool body has a largest lateral dimension that is no larger than a largest lateral dimension of the lead body (see Fig. 27 and 28A).
Regarding Claim 11, Yu discloses wherein at least one of the tunneling-tool suture-receiving element or the lead suture-receiving element is formed as an eyelet (see par. 13).
Regarding Claims 12-13, Yu discloses wherein the lead suture-receiving element is disposed along the distal portion or the proximal portion of the lead body (see par. 42, 47, Fig. 2, 6, and 19). 

Claims 4-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (PG Pub. 2016/0166828) in view of Siever et al. (PG Pub. 2015/0258313), and further in view of Chinn et al. (PG Pub. 2002/0143376).
Regarding Claim 4, Yu and Siever do not disclose a lead blank. Chinn discloses a similar tunneling tool that uses a lead blank (see par. 68). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a lead blank having at least one lateral dimension that is larger than any lateral dimension of the tunneling tool because Chinn teaches it helps to clear away any tissue obstructing the path through the tunneling tool (see par. 71).
Regarding Claim 5, similar to Claim 1, it would have been obvious to one of ordinary skill in the art at the time of the invention to allow a suture to attach to any component placed into the body so that it can then be similarly withdrawn (see Seaver; par. 33).
Regarding Claims 6-7, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the lead blank a single piece or a multi piece structure since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348,349 (CCPA 1961). 
Regarding Claim 14, see rejection of similarly worded Claims 4-5 above. Furthermore, modified Yu discloses having multiple suture-receiving elements (see Fig. 19). It would have been obvious to one of ordinary skill in the art at the time of the invention to employ multiple suture receiving elements to the lead blank so that it would be pulled from either end.
Allowable Subject Matter
Claims 8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATASHA PATEL/Examiner, Art Unit 3792           

/Amanda K Hulbert/Primary Examiner, Art Unit 3792